UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-14039 CALLON PETROLEUM COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 64-0844345 (I.R.S. Employer Identification No.) 200 North Canal Street Natchez, Mississippi (Address of principal executive offices) (Zip Code) 601-442-1601 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November 9, 2010 there were outstanding 28,947,800shares of the Registrant’s common stock, par value $0.01 per share. Table of Contents Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets(Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4.Controls and Procedures 27 Part II.Other Information Item 1.Legal Proceedings 28 Item 1A.Risk Factors 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3.Defaults Upon Senior Securities 29 Item 4.Removed and Reserved 29 Item 5.Other Information 29 Item 6.Exhibits 30 2 Table of Contents Part 1.Financial Information Item 1.Financial Statements Callon Petroleum Company Consolidated Balance Sheets (in thousands, except share data) September 30, 2010 December 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable - BOEMRE royalty recoupment - Fair market value of derivatives Other current assets Total current assets Oil and gas properties, full-cost accounting method: Evaluated properties Less accumulated depreciation, depletion and amortization ) ) Net oil and gas properties Unevaluated properties excluded from amortization Total oil and gas properties Other property and equipment, net Restricted investments Investment in Medusa Spar LLC Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Asset retirement obligations 9.75% Senior Notes, net of $0 and $232 discount, respectively - Subtotal Callon Entrada non-recourse credit facility (See Note 1) - Total current liabilities 13% Senior Notes (See Note 6) Principal outstanding Deferred credit, net of accumulated amortization of $3,017 and $294, respectively Total 13% Senior Notes Senior secured revolving credit facility - Asset retirement obligations Other long-term liabilities Total liabilities Stockholders' equity (deficit): Preferred Stock, $.01 par value, 2,500,000 shares authorized; - - Common Stock, $.01 par value, 60,000,000 shares authorized; 28,965,421 and 28,742,926 shares outstanding at September 30, 2010 and December 31, 2009, respectively Capital in excess of par value Other comprehensive loss ) ) Retained earnings (deficit) ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Callon Petroleum Company Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three-Months Ended September 30, Nine-Months Ended September 30, Operating revenues: Oil sales $ Gas sales Total operating revenues Operating expenses: Lease operating expenses Depreciation, depletion and amortization General and administrative Accretion expense Acquisition expense - - Total operating expenses Income from operations Other (income) expenses: Interest expense Callon Entrada non-recourse credit facility interest expense (See Note 2) - - Loss on early extinguishment of debt - - - Other (income) expense 63 ) 76 Total other expenses Income (loss) before income taxes ) 32 Income tax expense - Income (loss) before equity in earnings of Medusa Spar LLC ) 32 Equity in earnings of Medusa Spar LLC Net income (loss) available to common shares $ $ ) $ $ Net income (loss) per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Shares used in computing net income per common share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Callon Petroleum Company Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine-Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation, depletion and amortization Accretion expense Amortization of non-cash debt related items Callon Entrada non-recourse credit facility interest expense - Amortization of deferred credit ) - Equity in earnings of Medusa Spar LLC ) ) Non-cash charge for early debt extinguishment - Non-cash charge related to compensation plans Payments to settle asset retirement obligations ) ) Changes in current assets and liabilities: Accounts receivable Other current assets ) ) Current liabilities ) ) Change in gas balancing receivable Change in gas balancing payable ) ) Change in other long-term liabilities ) 54 Change in other assets, net ) ) Cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisition expenditures ) - Investment in restricted assets related to plugging and abandonment ) - Distribution from Medusa Spar LLC Cash used in investing activities ) ) Cash flows from financing activities: Borrowings from senior secured credit facility - Payments on senior secured credit facility ) ) Redemption of remaining 9.75% senior notes ) - Proceeds from exercise of employee stock options ) - Cash used in financing activities ) - Net change in cash and cash equivalents ) Cash and cash equivalents: Balance, beginning of period Less: Cash held by subsidiary deconsolidated at January 1, 2010 ) - Balance, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) INDEX TO THE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Description of Business and Basis of Presentation 7.Derivative Instruments and Hedging Activities 2.Deconsolidation of Callon Entrada 8.Fair Value Measurements 3.BOEMRE Royalty Recoupment 9.Income Taxes 4.Earnings per Share 10.Asset Retirement Obligations 5.Comprehensive Income (Loss) 11.Supplemental Oil and Gas Reserve Data 6.Borrowings Note 1 - Description of Business and Basis of Presentation Description of Business Callon Petroleum Company has been engaged in the exploration, development, acquisition and production of oil and gas properties since 1950.The Company was incorporated under the laws of the state of Delaware in 1994 and succeeded to the business of a publicly traded limited partnership, a joint venture with a consortium of European investors and an independent energy company partially owned by a member of current management.As used herein, the “Company,” “Callon,” “we,” “us,” and “our” refer to Callon Petroleum Company and its predecessors and subsidiaries unless the context requires otherwise. Callon is engaged in the acquisition, development, exploration and operation of oil and gas properties.The Company’s properties and operations are geographically concentrated onshore in Louisiana and Texas and the offshore waters of the Gulf of Mexico. Basis of Presentation These interim financial statements of the Company have been prepared in accordance with (1) accounting principles generally accepted in the United States (“US GAAP”), (2) the Securities and Exchange Commission’s instructions to Quarterly Report on Form 10-Q and (3) Rule 10-01 of Regulation S-X, and should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company's financial position, the results of its operations and its cash flows for the periods indicated.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. Unless otherwise indicated, all amounts contained in the notes to the consolidated financial statements are presented in thousands, with the exception of years, per-share and per-hedge amounts. 6 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 2 - Deconsolidation of Callon Entrada In April 2008, Callon completed the sale of a 50% working interest in the Entrada Field to CIECO Energy (US) Limited (“CIECO”) effective January 1, 2008.At closing, CIECO paid Callon $155,000, and reimbursed the Company $12,600 for 50% of Entrada capital expenditures incurred prior to the closing date.In addition, as part of the purchase and sale agreement, CIECO agreed to loan Callon Entrada, a wholly owned subsidiary of the Company, up to $150,000 plus interest expense incurred up to $12,000, for its share of the development costs for the Entrada project.Based on the terms of the credit agreement with CIECO Energy (Entrada) LLC (“CIECO Entrada”), the debt was to be repaid solely from assets, primarily production, from the Entrada field.All assets of Callon Entrada, and its stock, are pledged to CIECO Entrada under the Callon Entrada credit agreement, and neither Callon nor its subsidiaries (other than Callon Entrada) guaranteed the Callon Entrada credit facility. Prior to January 1, 2010, the Company was required to consolidate the financial statements and results of operations of Callon Entrada, and as such, Callon Entrada’s non-recourse principal and interest due under the credit facility was reflected in a separate line item in Callon’s 2009 consolidated financial statements. In June 2009, the Financial Accounting Standards Board (“FASB”) issued an accounting standard which became effective for the first annual reporting period that begins after November 15, 2009 (with early adoption prohibited), and which amended US GAAP as follows: · to require an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a Variable Interest Entity (“VIE”), identifying the primary beneficiary of a VIE; · to require ongoing reassessment of whether an enterprise is the primary beneficiary of a VIE, rather than only when specific events occur; · to eliminate the quantitative approach previously required for determining the primary beneficiary of a VIE; · to amend certain guidance for determining whether an entity is a VIE; · to add an additional reconsideration event when changes in facts and circumstances pertinent to a VIE occur; · to eliminate the exception for troubled debt restructuring regarding VIE reconsideration;and · to require advanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a VIE. The Company adopted the pronouncement for consolidation of variable interest entities on January 1, 2010.Upon adoption, the Company reevaluated its interest in its subsidiary, Callon Entrada.Based on the evaluation performed, which is detailed below, the Company concluded that a VIE reconsideration event had taken place resulting in the determination that Callon Entrada is a VIE, for which the Company is not the primary beneficiary and, as a result, Callon Entrada is deconsolidated from the Company’s consolidated financial statements as of January 1, 2010.The Company included additional disclosures related to the deconsolidation of Callon Entrada in its Form 10-K for the year-ended December 31, 2009.Key events considered in this analysis include the following: Default on non-recourse debt and CIECO’s acceleration rights exercised:As a result of abandoning the Entrada project in November 2008, prior to completion, Callon Entrada’s only source of payment is the proceeds from the sale of equipment purchased but not used for the Entrada project. On April 2, 2009, Callon Entrada received a notice from CIECO Entrada advising Callon Entrada that certain alleged events of default occurred under the credit agreement relating to failure to pay interest when due and the breach of various other covenants related to the decision to abandon the Entrada project. The notice of default received from CIECO Entrada invoked CIECO Entrada’s rights under the Callon Entrada credit agreement to accelerate payment of the principal and interest due, and to invoke its rights to the surplus equipment related to the Entrada project, including the proceeds from the sale of the equipment and the ability to control the decisions related to the sale of the equipment.Based on the advice of legal counsel, Callon believes that it and its other subsidiaries are not otherwise obligated to repay the principal, accrued interest or any other amounts which may become due under the Callon Entrada credit facility. 7 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Abandonment obligations satisfied:Callon guaranteed Callon Entrada’s payment of all amounts to plug and abandon the wells and related facilities and for a breach of law, rule or regulation (including environmental laws) and for any losses of CIECO Entrada attributable to gross negligence of Callon Entrada.The well for which Callon Entrada was responsible was plugged and abandoned in the fourth of quarter of 2008, and the Bureau of Ocean Energy Management, Regulation and Enforcement (“BOEMRE,” formerly the Minerals Management Service) confirmed to Callon during September 2009 that Callon had satisfied all if its abandonment obligations related to this project. No ability to control future actions of Callon Entrada:As of December 31, 2009, the wind down of the Entrada project was complete, all of the costs related to the Entrada project were paid, and subsequent to the lease expiration June 1, 2009, control of the property reverted to the BOEMRE.The sale of remaining equipment purchased for the Entrada project remains ongoing, and the Company believes that the amount of future operating costs of Callon Entrada, for which the Company would be responsible for, is insignificant and is limited to minimal storage fees for the surplus equipment while the equipment is being liquidated. As a result of the events described above, the Company lost its power to direct the only remaining activities that affect Callon Entrada’s future economic performance.Below is a condensed balance sheet of Callon presented to demonstrate the effect of deconsolidation on the financial statements at January 1, 2010: Callon Callon Callon Consolidated Entrada Consolidated at 12/31/09 Deconsolidated at 1/1/2010 Total current assets $ $ ) $ Total oil and gas properties - Other property and equipment - Other assets - Total assets $ $ ) $ Other current liabilities $ $ ) $ 9.75% Senior Notes, due December 2010 - Callon Entrada non-recourse credit facility ) - Total current liabilities ) Total long-term debt - Total other long-term liabilities - Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ ) $ 8 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 3 – Bureau of Ocean Energy Management, Regulation and Enforcement (“BOEMRE”) Royalty Recoupment During 2009, we recorded a receivable attributable to a recoupment of royalty payments we previously made to the BOEMRE on our deepwater property, Medusa.Following the decisions resulting from several court cases brought by another oil and gas company, the court ruled that the BOEMRE was not entitled to receive these royalty payments.Accordingly, in November 2009 the Company filed for a recoupment of royalties paid to the BOEMRE in the amount of $44,787 from inception-to-date production at the Company’s Medusa field.At December 31, 2009, Callon accrued the royalty recoupment of $44,787 and estimated interest of $7,681.The Company received the recoupment of principal in January 2010, and received $7,927 of interest during the second quarter of 2010, which included additional accrued interest through the repayment date.In addition, the Company is no longer required to make any future royalty payments to the BOEMRE related to its Medusa production. Note 4 - Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: Three-Months Ended September 30, Nine-Months Ended September 30, (a) Net income (loss) $ $ ) $ $ (b) Weighted average shares outstanding Dilutive impact of stock options - - Dilutive impact of restricted stock - 34 (c) Weighted average shares outstanding for diluted net income per share Basic net income per share (a/b) $ $ ) $ $ Diluted net income per share (a/c) $ $ ) $ $ The following were excluded from the diluted EPS calculation because their effect would be anti-dilutive: Stock options Warrants Restricted stock 36 36 Note 5 - Comprehensive Income (Loss) The components of comprehensive income (loss), net of related taxes, are as follows: Three-Months Ended September 30, Nine-Months Ended September 30, Net income (loss) $ $ ) $ $ Other comprehensive income: Change in fair value of derivatives ) ) ) Total comprehensive income (loss) $ $ ) $ $ ) 9 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 6 – Borrowings The Company’s borrowings consisted of the following at: September 30, 2010 December 31, 2009 Principal components: Senior secured revolving credit facility $ - $ 9.75% Senior Notes due 2010, principal - 13% Senior Notes due 2016, principal Callon Entrada non-recourse credit facility (1) - Total principal outstanding Non-cash components: 9.75% Senior Notes, due 2010 unamortized discount - ) 13% Senior Notes due 2016 unamortized deferred credit Total carrying value $ $ (1) Liability was removed as part of the deconsolidation of Callon Entrada.See Note 2 for additional information. Senior Secured Revolving Credit Facility (the “Credit Facility”) In January 2010, the Company amended its Credit Facility agreement to include Regions Bank as the sole arranger and administrative agent. The third amended and restated Credit Facility, which matures on September 25, 2012, provides for a $100,000 facility and had an initial borrowing base of $20,000, which is reviewed and re-determined on a semi-annual basis during the second and fourth quarters.The Credit Facility bears interest at 4% above a defined base rate, and in no event will the interest rate be less than 6%.As of September 30, 2010, the interest rate on the facility was 6%.In addition, a commitment fee of 0.5% per annum on the unused portion of the borrowing base, is payable quarterly.During October 2010, Regions Bank approved a $30,000 borrowing base, which represents a $10,000 or 50% increase over the Company’s previous $20,000 borrowing base with Regions Bank.The next borrowing base review is scheduled for the second quarter of 2011. Simultaneously with the January 2010 execution of the third amended and restated Credit Facility, the Company repaid the $10,000 outstanding draw under the second amended and restated Credit Facility, which was outstanding as of December 31, 2009. 9.75% Senior Notes (“Old Notes”) (Due December 2010) During the fourth quarter of 2009, Callon commenced an exchange offer for any and all of its outstanding Old Notes.Holders of approximately 92% of the Old Notes tendered their Notes in the exchange offer.During March 2010, the Company announced its intention to redeem all remaining Old Notes by April 30, 2010 (the “Redemption Date”) at a redemption price of 101% of their principal amount, plus accrued and unpaid interest to the Redemption Date.Pursuant to the terms of the debt agreement, the Company mailed a notice of redemption to all registered holders of the remaining Old Notes, and posted the notice with the responsible transfer agent. On April 30, 2010, the Company completed its publically announced plans to redeem for 101% of the par value the remaining $16,052 outstanding Old Notes for $16,343, which included the 1% call premium and $130 of accrued interest through the repurchase date.The Company also recognized $179 of additional interest expense related to the accelerated amortization of the Old Notes’ remaining discount and debt issuance costs, which when added to the $160 call premium resulted in a $339 loss on early extinguishment of this debt.Since the April 30, 2010 redemption date, no Old Notes remain outstanding. 10 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) 13% Senior Notes due 2016 (“Senior Notes”) and Deferred Credit As described above, during the fourth quarter of 2009, the Company exchanged approximately 92% of the principal amount, or $183,948, of the Old Notes for $137,961 of Senior Notes.The exchange resulted in a 25% reduction in the principal amount of the Old Notes tendered, and included a 3.25% increase in the coupon rate from 9.75% to 13%.In addition, holders of the tendered notes received 3,794 shares of common stock and 311 shares of Convertible Preferred Stock which was valued on November 24, 2009 in the amount of $11,527 and recorded as an increase to stockholders’ equity.On December 31, 2009, each share of the Convertible Preferred Stock was automatically converted by the Company into 10 shares of common stock following shareholder approval and the filing of an amendment to the Company’s charter increasing the number of authorized shares of common stock as necessary to accommodate such conversion.The Senior Notes’ 13% interest coupon is payable on the last day of each quarter. Upon issuing the Senior Notes during November 2009, the Company reduced the carrying amount of the Old Notes by the fair value of the common and preferred stock issued in the amount of $11,527.The difference between the adjusted carrying amount of the Old Notes and the face value of the Senior Notes was recorded as a deferred credit, which is being amortized as a credit to interest expense over the life of the Senior Notes at an 8.5% effective interest rate.The following table summarizes the Company’s deferred credit balance at September 30, 2010: Gross Carrying Amount Accumulated Amortization at September 30, 2010 Carrying Value at September 30, 2010 Amortization Recorded during 2010 as a Reduction of Interest Expense Estimated Amortization Expected to be Recorded for the Remainder of 2010 $ Certain of the Company’s subsidiaries guarantee the Company’s obligations under the Senior Notes.The subsidiary guarantors are 100% owned, all of the guarantees are full and unconditional and joint and several, the parent company has no independent assets or operations and any subsidiaries of the parent company other than the subsidiary guarantors are minor. Restrictive Covenants The Indenture governing our Senior Notes and the Company’s Credit Facility contains various covenants including restrictions on additional indebtedness and payment of cash dividends. In addition, Callon’s Credit Facility contains covenants for maintenance of certain financial ratios.The Company was in compliance with these covenants at September 30, 2010. Note 7 - Derivative Instruments and Hedging Activities Objectives and Strategies for Using Derivative Instruments The Company is exposed to fluctuations in crude oil and natural gas prices on the majority of its production. Consequently, the Company believes it is prudent to manage the variability in cash flows on a portion of its crude oil and natural gas production. The Company utilizes primarily collars and swap derivative financial instruments to manage fluctuations in cash flows resulting from changes in commodity prices.The Company does not use these instruments for trading purposes. Counterparty Risk The use of derivative transactions exposes the Company to counterparty credit risk, or the risk that a counterparty will be unable to meet its commitments. To reduce the Company’s risk in this area, counterparties to the Company’s commodity derivative instruments include a large, well-known financial institution and a large, well-known oil and gas company.The Company monitors counterparty creditworthiness on an ongoing basis; however, it cannot predict sudden changes in counterparties’ creditworthiness. In addition, even if such changes are not sudden, the Company may be limited in its ability to mitigate an increase in counterparty credit risk. Should one of these counterparties not perform, the Company may not realize the benefit of some of its derivative instruments under lower commodity prices. 11 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) The Company executes commodity derivative transactions under master agreements that have netting provisions that provide for offsetting payables against receivables. In general, if a party to a derivative transaction incurs an event of default, as defined in the applicable agreement, the other party will have the right to demand the posting of collateral, demand a transfer or terminate the arrangement. Settlements and Financial Statement Presentation Settlements of oil and gas derivative contracts are generally based on the difference between the contract price or prices specified in the derivative instrument and a New York Mercantile Exchange (“NYMEX”) price or other cash or futures index price.The current and non-current portion of derivative contracts are carried at fair value in the consolidated balance sheet under the caption “Fair Market Value of Derivatives” and “Other Assets, net / Other long-term liabilities” respectively.The oil and gas derivative contracts are settled based upon reported prices on NYMEX.The estimated fair value of these contracts is based upon closing exchange prices on NYMEX and in the case of collars and floors, the time value of options.See Note 8, “Fair Value Measurements.” The Company’s derivative contracts are designated as cash flow hedges, and are recorded at fair market value with the changes in fair value recorded net of tax through other comprehensive income (loss) (“OCI”) in stockholders’ equity (deficit). The cash settlements on contracts for future production are recorded as an increase or decrease in oil and gas sales.Both changes in fair value and cash settlements of ineffective derivative contracts are recognized as derivative expense (income). Listed in the table below are the outstanding oil and gas derivative contracts, consisting entirely of collars, as of September 30, 2010: Product Volumes per Month Quantity Type Average Floor Price per Hedge Average Ceiling Price per Hedge Period Natural Gas 75 MMbtu $ $ Oct10 - Dec10 Oil 20 Bbls $ $ Oct10 - Dec10 Oil 10 Bbls Oct10 - Dec10 Oil 10 Bbls Jan11 - Dec11 Oil 5 Bbls Jan11 - Dec11 Oil 10 Bbls Jan11 - Dec11 The tables below present the effect of the Company’s derivative financial instruments on the consolidated statements of operations as an increase (decrease) to oil and gas sales: Three-Months ended September 30, Nine-Months ended September 30, Amount of gain reclassified from OCI into income (effective portion) $ Amount of gain (loss) recognized in income (ineffective portion and amount excluded from effectiveness testing) - 12 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 8 - Fair Value Measurements The fair value hierarchy outlined in the relevant accounting guidance gives the highest priority to Level 1 inputs, which consist of unadjusted quoted prices for identical instruments in active markets. Level 2 inputs consist of quoted prices for similar instruments. Level 3 valuations are derived from inputs that are significant and unobservable, and these valuations have the lowest priority. Fair Value of Financial Instruments Cash, Cash Equivalents, Short-Term Investments, Accounts Receivable and Accounts Payable. The carrying amounts for these instruments approximate fair value due to the short-term nature or maturity of the instruments. Debt. The Company’s debt is recorded at the carrying amount on its Consolidated Balance Sheet.The fair value of Callon’s fixed-rate debt is based upon estimates provided by an independent investment banking firm. The carrying amount of floating-rate debt approximates fair value because the interest rates are variable and reflective of market rates. The following table summarizes the respective carrying and fair values at: September 30, 2010 December 31, 2009 Carrying Value Fair Value Carrying Value Fair Value Credit Facility $
